Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 52 is objected to because of the following informalities:  line 1, “comprising the” should be – comprising a --.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 53-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al 9214772.
	Regarding claim 53, Liu et al discloses a card holder, comprising a holder body 2 and a plurality of electrical connectors, wherein the holder body is disposed with a card slot matching a nano SIM card 3; the card slot is configured to accommodate the nano SIM card or a memory card having a same appearance as the nano SIM card; wherein the electrical connectors in the card holder are first electrical connectors 21, and whether the memory card or the nano SIM card is in the card holder is detected based on an electrical signal status of each of the first electrical connectors and whether at least two first electrical connectors are connected to a same electrical contact point; wherein the first electrical connectors are configured to electrically connect to contact points in the memory card in a one-to-one correspondence with the contact points in the memory card when the memory card is in the card slot; wherein positions of the at least two first electrical connectors match a position of a same electrical contact point in the nano SIM card when the nano SIM card is in the card slot.  Note that in none of the claims is the card positively recited and thus any limitations regarding the card and its interaction with the positively recited structure of the card holder are deemed to be intended use carrying little patentable weight.  Thus Liu et al is deemed to disclose the positively recited structure.

Regarding claim 54, Liu et al discloses the at least two first electrical connectors 21 correspond to different contact points in the memory card.
Regarding claim 55, Liu et al discloses the first electrical connectors 21 comprise at least two electrical connector assemblies.
Regarding claim 56, Liu et al discloses each electrical connector assembly comprises two first electrical connectors 21 matching a position of a same electrical contact point.
Regarding claim 57, Liu et al discloses the at least two electrical connector assemblies comprise a first electrical connector assembly and a second electrical connector assembly; each first electrical connector 21 in the first electrical connector assembly matches a position of a VCC contact point in the nano SIM card; and each first electrical connector in the second electrical connector assembly matches a position of a GND contact point in the nano SIM card.
Regarding claim 59, Liu et al discloses each of the first electrical connectors 21 is a spring.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al as applied to claim 55 above, and further in view of Nakamura 9004950.
Nakamura (Figure 2A) discloses the first electrical connectors in the at least two electrical connector assemblies (329-323 and 324-328) are arranged in different manners; and/or each electrical connector assembly comprises a first electrical connector whose shape is different from a shape of a first electrical connector outside the electrical connector assembly, and to form the electrical connector .
Claims 40-52 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches a mobile terminal with the identification and switching circuits or the processor and memory; in combination with the rest of the subject matter of the respective base claim.
Applicant's arguments filed February 9, 2022 have been fully considered but they are not persuasive.  Much of claim 53 and its dependent claims are directed to intended use and thus Liu et al (or Liu et al as modified by Nakamura) is deemed to meet the positively recited structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GARY F PAUMEN/Primary Examiner, Art Unit 2833